                                                                       Case 8:20-ap-01011-TA            Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27                            Desc
                                                                                                         Main Document    Page 1 of 7


                                                                   1     James K. T. Hunter (CA Bar No. 73369)
                                                                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2     10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, CA 90067
                                                                   3     Telephone: (310) 277-6910
                                                                         Facsimile: (310) 201-0760
                                                                   4     E-mail: jhunter@pszjlaw.com

                                                                   5
                                                                         Attorneys for Debtor and Debtor-in-Possession,
                                                                   6     Bridgemark Corporation

                                                                   7

                                                                   8                                     UNITED STATES BANKRUPTCY COURT

                                                                   9                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                  10

                                                                  11
                                                                        In re:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                       Case No.: 8:20-bk-10143-TA
                                                                  12
                                                                        BRIDGEMARK CORPORATION,1                                       Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                   Debtor and Debtor-in Possession.                    Adv. Case No.: 8:20-ap-01011-TA
                                                                  14

                                                                  15

                                                                  16    BRIDGEMARK CORPORATION,                                        STATUS REPORT

                                                                  17                               Plaintiff,
                                                                                                                                       Status Conference:
                                                                  18    vs.

                                                                        PLACENTIA DEVELOPMENT COMPANY,                                 Date: February 10, 2021
                                                                  19                                                                   Time: 10:00 a.m.
                                                                        LLC,
                                                                                                                                       Place: ZoomGov
                                                                  20
                                                                                                   Defendant.
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28     1
                                                                           The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                         the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.
                                                                         DOCS_LA#316828.5 76135/001                                1
                                                                                                                                                                               STATUS REPORT
                                                                       Case 8:20-ap-01011-TA          Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27            Desc
                                                                                                       Main Document    Page 2 of 7


                                                                   1     TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY

                                                                   2     JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND COUNSEL TO

                                                                   3     PLACENTIA DEVELOPMENT COMPANY, LLC, AND OTHER PARTIES IN INTEREST:

                                                                   4             On January 14, 2020 (the “Petition Date”), Bridgemark Corporation (the “Debtor”) filed a

                                                                   5     voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues to

                                                                   6     operate its business and manage its affairs as debtor-in-possession pursuant to sections 1107(a) and

                                                                   7     1108 of the Bankruptcy Code. The United States Trustee has not appointed an official committee of

                                                                   8     unsecured creditors.

                                                                   9             A.       PDC v. Bridgemark

                                                                  10             As the Court is aware, on December 31, 2019, the Superior Court for the State of California,

                                                                  11     County of Orange entered a judgment in the amount of $42,517,202.59 (the “PDC Judgment”)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     against the Debtor and in favor of Placentia Development Company, LLC (“PDC”) in PDC v.
                                        LOS ANGELES, CALIFORNIA




                                                                  13     Bridgemark (Case No. 30-2016-00888920-CU-CO-CJC) (the “PDC Litigation”). Shortly thereafter,
                                           ATTORNEYS AT LAW




                                                                  14     in an effort to collect the judgment, PDC recorded a judgment lien, sued a number of the Debtor’s

                                                                  15     customers (the “Customer Lawsuits”), and filed suit against the Debtor’s president, Robert Hall

                                                                  16     (“Hall”), Mark Hall, Gregson Hall, Chad Hall, the Debtor’s two wholly owned subsidiaries and

                                                                  17     numerous affiliated entities (PDC v. Robert James Hall, et al. (Case No. 30-2020-01122328-CU-

                                                                  18     EN-CJC) (the “Hall Lawsuit”)).

                                                                  19             B.       In re Bridgemark Corporation

                                                                  20             On January 14, 2020 (the “Petition Date”), the Debtor commenced this chapter 11 case. On

                                                                  21     January 31, 2020, the Debtor filed its Complaint for Avoidance and Recovery of Preferential

                                                                  22     Transfer, Case No. 8:20-AP-01011-TA, pursuant to which it seeks to avoid PDC’s alleged judgment

                                                                  23     liens as a preferential transfer pursuant to 11 U.S.C. §§ 547 and 551 and Bankruptcy Rule 7001 (the

                                                                  24     “Preference Action”).

                                                                  25             On or about February 5, 2020, PDC filed its Motion to Dismiss Chapter 11 Case Pursuant to

                                                                  26     11 U.S.C. § 1112(b) and its Motion for Full Relief from the Automatic Stay Under 11 U.S.C. § 362

                                                                  27     (collectively, the “PDC Motions”). Pursuant to the PDC Motions, PDC sought a dismissal of

                                                                  28     Bridgemark’s chapter 11 case, or alternatively, the appointment of a chapter 11 trustee or the

                                                                         DOCS_LA#316828.5 76135/001                      2
                                                                                                                                                              STATUS REPORT
                                                                       Case 8:20-ap-01011-TA              Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27                         Desc
                                                                                                           Main Document    Page 3 of 7


                                                                   1     conversion of the case to one under chapter 7 of the Bankruptcy Code. At the initial hearing on the

                                                                   2     PDC Motions on February 26, 2020, the Bankruptcy Court indicated that unless the Debtor filed a

                                                                   3     confirmable plan of reorganization by April 29, 2020, it was inclined to dismiss the bankruptcy case

                                                                   4     or grant relief from the automatic stay.

                                                                   5                Between the initial hearing on the PDC Motions (February 26, 2020) and the continued

                                                                   6     hearing date (April 29, 2020), COVID-19 became a pandemic, and the President declared a national

                                                                   7     emergency in response to the COVID-19 outbreak. In less than a month, the governors of every

                                                                   8     state ordered citizens to shelter-in-place and closed non-essential businesses. The U.S. oil industry,

                                                                   9     and, in particular, the California oil industry, was dramatically affected by the impact of COVID-19

                                                                  10     on the California economy and the price war between Saudi Arabia and Russia which suddenly

                                                                  11     flooded the global market with crude oil. These global events caused an oil glut and resulted in some
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     of the steepest drops in crude oil prices in the last forty years. West Texas Intermediate Crude,
                                        LOS ANGELES, CALIFORNIA




                                                                  13     which closed at $58.23 a barrel on the Petition Date, closed at about $20.00 a barrel on April 14,
                                           ATTORNEYS AT LAW




                                                                  14     2020 (the day prior to the execution of the Term Sheet, discussed below) and dropped to a record

                                                                  15     low of $-37.63 a barrel on April 20, 2020. The dramatic decrease in the price of oil (and the

                                                                  16     resulting impact on the value of the Debtor’s assets) and the uncertainty of the continued demand

                                                                  17     for oil due to the COVID-19 crisis made it impossible for the Debtor to file a confirmable plan of

                                                                  18     reorganization prior to the continued hearing date on the PDC Motions set for April 29, 2020.

                                                                  19                C.       Settlement with PDC

                                                                  20                It was against this backdrop that Bridgemark, PDC and Robert Hall began negotiating the

                                                                  21     terms of a settlement, and on or about April 15, 2020, the parties reached a conditional settlement of

                                                                  22     all issues among them, and executed a settlement term sheet (as amended the “Term Sheet”).2 The

                                                                  23     Term Sheet contemplated that PDC would conduct due diligence and determine if it wanted to

                                                                  24     acquire the Enterprise Value of all of the Debtor’s assets in a Transaction, the structure of which

                                                                  25     PDC will determine. Pending the consummation of the settlement, the PDC Motions, the Hall

                                                                  26     Litigation and the Preference Action were stayed by the agreement of the parties, as was PDC’s

                                                                  27

                                                                  28
                                                                         2
                                                                             Capitalized terms that are not defined herein have the meanings given to them in the Term Sheet.
                                                                         DOCS_LA#316828.5 76135/001                                 3
                                                                                                                                                                                STATUS REPORT
                                                                       Case 8:20-ap-01011-TA          Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27               Desc
                                                                                                       Main Document    Page 4 of 7


                                                                   1     objection to the Amended Notice of Setting Insider Compensation of the Debtor’s COO, Kevin

                                                                   2     Mugavero [Doc. No. 123] (the “Mugavero Objection”).

                                                                   3             On May 22, 2020, the parties entered into a Stipulation Regarding Binding Effect of Term

                                                                   4     Sheet [Docket No. 216], which was approved by an order entered on that same date [Docket No.

                                                                   5     217]. On June 26, 2020, the Court entered an order approving the Term Sheet [Docket No. 240].

                                                                   6             On August 10, 2020, the parties executed a letter agreement (the “Amendment”) that

                                                                   7     amended the Term Sheet to, among other things, extend the period for PDC to provide Definitive

                                                                   8     Documentation related to a Transaction to February 9, 2021. A copy of the Amendment is attached

                                                                   9     as Exhibit A.

                                                                  10             D.       Current Status of PDC Settlement

                                                                  11             Since the Debtor, Hall and PDC entered into the Term Sheet, the Debtor has continued to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     operate its business as debtor-in-possession and has cooperated with PDC in its efforts to conduct
                                        LOS ANGELES, CALIFORNIA




                                                                  13     due diligence and effect a Transaction. The “Diligence Periods” under the Term Sheet expired on
                                           ATTORNEYS AT LAW




                                                                  14     August 13, 2020, and PDC elected to consummate a Transaction. PDC has not yet notified the

                                                                  15     Debtor of the intended structure of the Transaction or provided the documentation, which, as noted

                                                                  16     above, it has until February 9, 2021 to do. Depending on the structure of the Transaction, the Debtor

                                                                  17     expects that it will take between 90-120 days beyond the Definitive Documentation date to finalize

                                                                  18     and obtain final bankruptcy court approval of the structure of the Transaction.

                                                                  19             E.       Current Status of the PDC Judgment

                                                                  20             Post-petition, the Debtor obtained relief from stay to prosecute certain post-judgment

                                                                  21     motions and appeal from the PDC Judgment. The Debtor filed its Notice of Appeal on May 26,

                                                                  22     2020, and the appeal is pending before the Fourth District Court of Appeal as Case No. G059088

                                                                  23     (the “PDC Appeal”). On May 26, 2020, the Superior Court entered an order granting a new trial to

                                                                  24     the Debtor on damages unless PDC agreed to 2 things: (1) to deed a certain parcel of property to the

                                                                  25     Debtor (the “PDC Parcel”) and (2) agree to a reduction in the punitive damages to $5.5 million. PDC

                                                                  26     elected to agree (although it has not as yet transferred title to the PDC Parcel to the Debtor) and the

                                                                  27     PDC Judgment was reduced to $38,017,202.59 (the “Modified PDC Judgment”). The Debtor

                                                                  28     appealed from the Modified PDC Judgment by filing a second Notice of Appeal on July 16, 2020.

                                                                         DOCS_LA#316828.5 76135/001                       4
                                                                                                                                                                 STATUS REPORT
                                                                       Case 8:20-ap-01011-TA          Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27                Desc
                                                                                                       Main Document    Page 5 of 7


                                                                   1     At the request of the parties, the PDC Appeal has been stayed through April 13, 2021 to facilitate the

                                                                   2     consummation of the settlement.

                                                                   3             F.       Other Events in the Bankruptcy Case

                                                                   4             In addition to operating its business and assisting in the efforts to finalize a Transaction, the

                                                                   5     Debtor has:

                                                                   6             1.       Obtained orders approving the dismissal of the Customer Lawsuits pursuant to

                                                                   7     stipulations [Dockets 224, 226, 247, 248].

                                                                   8             2.       Assumed its unexpired leases of nonresidential real property [Docket No. 203].

                                                                   9             3.       Obtained a bar date for filing proofs of claim and requests for payment of expenses of

                                                                  10     administration.

                                                                  11             4.       Filed all of its monthly operating reports; and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             5.        Paid all fees owing to the Office of the United States Trustee.
                                        LOS ANGELES, CALIFORNIA




                                                                  13             G.       Requested Disposition
                                           ATTORNEYS AT LAW




                                                                  14             The Debtor expects to receive the Definitive Documentation from PDC on or about February

                                                                  15     9, 2021 and that the parties will be able provide a more fulsome report to the Court at the Status

                                                                  16     Conference. As the Debtor expects the settlement to move forward, but that it will not be closed by

                                                                  17     February 10, 2021, it anticipates asking the Court to continue the hearings on the PDC Motions, the

                                                                  18     Mugavero Objection and all aspects of the Preference Action for another 90 to 120 days.

                                                                  19            .
                                                                         Dated: February 2, 2021
                                                                  20                                                 PACHULSKI STANG ZIEHL & JONES LLP
                                                                  21

                                                                  22                                                  By:       /s/ James K. T. Hunter
                                                                                                                                James K. T. Hunter (CA Bar No. 73369)
                                                                  23                                                            Attorneys for Debtor and Debtor-in-
                                                                                                                                Possession, Bridgemark Corporation
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                         DOCS_LA#316828.5 76135/001                         5
                                                                                                                                                                  STATUS REPORT
             Case 8:20-ap-01011-TA                   Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27                                      Desc
                                                     PROOF OF SERVICE OF
                                                      Main Document      DOCUMENT
                                                                       Page 6 of 7
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067


 A true and correct copy of the document entitled: STATUS REPORT was served in the manner stated below:


 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
 and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 2/2/2021, I
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on
 the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page



 2. SERVED BY UNITED STATES MAIL:
 On (date), _______, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
 adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
 postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page



 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
 person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _________, I served the following persons
 and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
 facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
 overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                           Service information continued on attached page




 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/2/2021                                 Nancy Lockwood                                           /s/ Nancy Lockwood
  Date                                    Printed Name                                               Signature
               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
 DOCS_LA:327517.1 10804/002
            Case 8:20-ap-01011-TA                   Doc 31 Filed 02/02/21 Entered 02/02/21 14:54:27                                      Desc
                                                     Main Document    Page 7 of 7
1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Erin E Gray egray@pszjlaw.com
        James KT Hunter jhunter@pszjlaw.com
        Samuel M Kidder skidder@ktbslaw.com
        William N Lobel wlobel@tocounsel.com, jokeefe@pszjlaw.com
        Robert J Pfister rpfister@ktbslaw.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327517.1 10804/002
